Exhibit 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of
November 30, 2017, and executed by SS GROWTH OPERATING PARTNERSHIP, L.P. and
certain affiliated entities signatory hereto (hereinafter, collectively,
“Borrower”), the Lenders, and KEYBANK NATIONAL ASSOCIATION, (hereinafter,
the “Administrative Agent”), for itself and for the Lenders in consideration of
mutual covenants contained herein and benefits to be derived herefrom. Unless
otherwise defined herein, capitalized terms used herein shall have the same
meaning provided for in the Original Credit Agreement.

RECITALS

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated July 31, 2014, as amended by that certain First Amendment
to Credit Agreement dated as of January 23, 2015, that certain Second Amendment
to Credit Agreement dated as of December 17, 2015, that certain Third Amendment
to Credit Agreement dated as of March 28, 2016, that certain Fourth Amendment to
Credit Agreement dated as of August 9, 2016, that certain Fifth Amendment to
Credit Agreement dated as of July 26, 2017 and that certain Sixth Amendment to
Credit Agreement dated as of September 29, 2017 (as amended, the “Original
Credit Agreement”), whereby the Lenders have agreed to make revolving loans to
Borrower in accordance with the terms and conditions of the Original Credit
Agreement; and

WHEREAS, Borrower, Administrative Agent, and the Lenders, have agreed, on the
conditions provided for herein, to amend certain terms and provisions of the
Original Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and the Administrative Agent hereby covenant and agree as
follows:

1.    The definition of Maturity Date in the Original Credit Agreement is hereby
deleted in its entirety and shall be replaced by the following:

““Maturity Date” means December 14, 2017, subject to extension pursuant to
Section 2.20.”

2.    Additional Representations and Warranties. Each Borrower represents and
warrants as follows:

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)    This Amendment has been duly executed and delivered by each Borrower and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.

 

-1-



--------------------------------------------------------------------------------

(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by Borrowers
of this Amendment.

3.    Continuing Validity. Except as expressly amended hereby, the remaining
terms and conditions of the Original Credit Agreement shall continue in full
force and effect. All future references to the “Credit Agreement” shall be
deemed to include references to the Original Credit Agreement, as amended by
this Amendment. It is intended that this Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

4.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.

5.    Multiple Counterparts. For the purpose of facilitating the execution of
this Amendment as herein provided and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument. Signatures delivered by facsimile
or PDF shall have the same legal effect as originals.

[SIGNATURE PAGES TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Administrative Agent have caused this Amendment
to be duly executed and delivered as a sealed instrument as of the date first
written above.

BORROWER:

SS GROWTH OPERATING PARTNERSHIP, L.P.

a Delaware limited partnership

 

By:  

Strategic Storage Growth Trust, Inc.,

a Maryland corporation, its General Partner

 

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   President

SSGT 3252 N US HIGHWAY 1, LLC,

SSGT 4866 E RUSSELL RD, LLC,

SSGT 4349 S JONES BLVD, LLC

SSGT 1302 MARQUETTE DR, LLC

SSGT 1001 TOLLGATE RD, LLC

SSGT 1111 W GLADSTONE ST, LLC

SSGT 7760 LORRAINE AVE, LLC

SSGT 7211 ARLINGTON AVE, LLC

SSGT 3850 AIRPORT RD, LLC

SSGT 8239 BROADWAY ST, LLC

SSGT 1671 NORTHPARK DR, LLC

SSGT 500 LAREDO ST, LLC

SSGT BORDEN PARK, LLC

each a Delaware limited liability company

 

By:  

Strategic Storage Growth Trust, Inc.,

a Maryland corporation, its Manager

 

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

KEYBANK NATIONAL ASSOCIATION

 

By:   /s/ Jessica Lauerhass Name:   Jessica Lauerhass Title:   Assistant Vice
President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTOR CONFIRMATION

The undersigned hereby acknowledges and consents to the foregoing Seventh
Amendment to Credit Agreement and acknowledges and agrees that the undersigned
remains obligated for the various obligations and liabilities of Borrower to the
Administrative Agent and the Lenders under the Credit Agreement dated July 31,
2014, as amended, as provided for in that certain Guaranty dated July 31, 2014,
executed by the undersigned.

 

STRATEGIC STORAGE GROWTH TRUST, INC.,

a Maryland corporation

By:   /s/ Michael S. McClure Name:   Michael S. McClure Title:   President

[Guarantor Confirmation Page to Seventh Amendment to Credit Agreement]